McFADDEN, Chief Justice.
This is an appeal from a dismissal of an appeal from the magistrate court to the district court for failure to file a cost bond. I.R.C.P. 83(h) requires a cost bond to be posted within 10 days in the sum of $300.00 or such greater amount as ordered by the district court. Without first posting a bond of $300.00, the appellant moved the district court to determine the amount of the cost bond. The district court dismissed the appeal because no cost bond had been filed and more than 10 days had elapsed since the notice of appeal was filed.
Appellant maintains that the filing of a motion to determine the amount of the cost bond tolls the requirement that a $300 bond must be filed within 10 days of appeal. We disagree. I.R.C.P. 83(h) is explicit. The appellant must file a $300.00 bond within 10 days of his appeal. If he, or the respondent on appeal, desires the court to determine whether the bond should be posted in a greater amount then either of them may so move.
In Longeteig v. Neal, Idaho, 560 P.2d 866 (1977), the appellants, acting pro se, also failed to file the $300.00 appeal bond. There the complaint was filed long before the January 1, 1975 amendments to the I.R.C.P., and this court, under the authority of I.R.C.P. 86 (adopted January 1, 1975), applied the rules of procedure which were in effect at the time the action was filed. No similar circumstances are present here.
Judgment affirmed. Costs to respondent.
DONALDSON and SHEPARD, JJ., concur.